Citation Nr: 1823806	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 967	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for disability manifested by dizziness.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an effective date prior to October 17, 2012 for service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1996 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction currently resides with the Roanoke, Virginia RO.  

The issues of service connection for dizziness and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's claim for to service connection for bilateral hearing loss was received by the RO on October 17, 2012.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 17, 2012, for the award of service connection for bilateral hearing loss have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the December 2013 rating decision on appeal granted service connection for bilateral hearing loss and assigned a noncompensable disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated in this decision.  The Board is satisfied that evidentiary development is complete and that VA's duties to notify and assist are met.  The Veteran is not prejudiced by the Board deciding this claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Earlier Effective Date

In a January 2014 Notice of Disagreement, the Veteran stated he is seeking an earlier effective date for the grant of service connection for bilateral hearing loss.  Specifically, he contends that his effective should be the date of his discharge from service, as he requested hearing tests during service and after service through VA.  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

A review of the record indicates that the Veteran did not submit any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for bilateral hearing loss prior to October 17, 2012.  

Medical treatment records do show that the Veteran requested an audiological examination in October 2003, within one year of his separation from service.  However, there is no indication an entitlement to service connection arose at that time or that the Veteran had filed a claim for bilateral hearing loss at that time that would entitle him to service connection under 38 C.F.R. § 3.400(b)(2).  The Board has considered the applicable law and regulations, to include those that apply to informal claims (for the period in question) but cannot find a basis for establishing an earlier effective date under the facts of this appeal.  In this regard, the Veteran did not file a formal claim or indicate a desire to file a claim for hearing loss prior to the current effective date.  

In this regard, the Veteran filed for compensation in June 2003.  In contending that an earlier effective date is warranted, he has written that his original claim sought service connection for hearing loss.  Review of the application shows that he noted hearing issues, but this was for the listed claim of ringing in the ears, which was granted pursuant to this claim as tinnitus.  The Board has sympathetically considered whether a claim for hearing loss can also be considered based on this appeal, but finds that it cannot.  The Veteran was provided an examination pursuant to this original claim and in an October 2003 examination, the Veteran's hearing loss was testing.  The audiogram results do not show a disability as defined by 38 C.F.R. § 3.385 and the Veteran did not indicate he otherwise had been found to have a hearing loss disability as defined by 38 C.F.R. § 3.385.  On this basis and as the Veteran did not file a claim asserting that he had a hearing loss disability at that time attributable to service, the Board finds that a claim for hearing loss was not made in this original claim.  The earliest claim was October 17, 2012, which lead to the grant of service connection.

As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  The Board finds that an effective date prior to October 17, 2012, is not warranted, as neither the Veteran nor any representative filed a claim for service connection for bilateral hearing loss prior to this date.  Thus, the appeal must be denied.  Id.

 
ORDER

Entitlement to an effective date prior to October 17, 2012 for the award of service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends that his bilateral hearing loss warrants an initial compensable disability rating.  As the Veteran's most recent audiological examination was conducted in December 2013, the Board finds that remand is warranted to determine the current severity of the Veteran's bilateral hearing loss disability.  

With respect to his dizziness, the Veteran stated in his September 2014 VA Form 9 that he was told by a VA nurse practitioner that he needed to see an ENT doctor to be evaluated for Meniere's disease.  Unfortunately, the Veteran's VA medical treatment records have not been associated with his claims file so it is unclear whether he has received this treatment.  On remand, the AOJ should take steps to obtain any and all of the Veteran's outstanding VA and private medical treatment records and associate them with his claims file.  

The Veteran also contends that his dizziness is secondary to his service-connected tinnitus.  The December 2013 VA examination stated that the Veteran's dizziness was less likely as not secondary to his service-connected tinnitus.  Unfortunately, this examination did not address whether any dizziness was aggravated by his service-connected tinnitus, as is required under38 C.F.R. § 3.310.  Thus, the Board finds that another VA examination is warranted to fully address secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records pertaining to his dizziness.  In addition, associate with the claims file any outstanding VA treatment records. 

2.  After completing directive # 1, the AOJ should arrange for a VA examination of the Veteran to ascertain the current nature and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's bilateral hearing loss, noting their frequency and severity.  Examination results should be clearly reported.

3.  After completion of directive #1, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's dizziness.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed. The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

a.  Confirm whether the Veteran's dizziness represents a distinct diagnosis, or is a symptom of another disability, to include tinnitus.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the disability manifested by dizziness is etiologically related to his service.  

c.  If not, opine whether it is at least as likely as not (50 percent probability or greater) that the disability manifested by dizziness is caused by his service-connected tinnitus.  

d.  If not, opine whether it is at least as likely as not (50 percent probability or greater) that such disability manifested by dizziness is aggravated (i.e., chronically worsened beyond the natural progress) by the Veteran's service-connected tinnitus.  

A full rationale must be provided for any opinion offered. If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal. If the benefit on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


